 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 304 
In the House of Representatives, U. S.,

March 31, 2009
 
RESOLUTION 
Electing Members to the Joint Committee on Printing and the Joint Committee of Congress on the Library. 
 
 
1.Election of Members to Joint Committee on Printing and Joint Committee of Congress on the Library 
(a)Joint Committee on PrintingThe following Members are hereby elected to the Joint Committee on Printing, to serve with the chair of the Committee on House Administration: 
(1)Mr. Capuano. 
(2)Mrs. Davis of California. 
(3)Mr. Daniel E. Lungren of California. 
(4)Mr. McCarthy of California. 
(b)Joint Committee of Congress on the LibraryThe following Members are hereby elected to the Joint Committee of Congress on the Library, to serve with the chair of the Committee on House Administration: 
(1)Ms. Zoe Lofgren of California. 
(2)Mr. Daniel E. Lungren of California. 
(3)Mr. Harper. 
 
Lorraine C. Miller,Clerk.
